Citation Nr: 1141611	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 








INTRODUCTION

The Veteran had active service from June 1961 to December 1961 with National Guard service in June 1963 and September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for asthma.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records do not reflect that the Veteran suffered from asthma during his military service.  According to the Veteran's November 1961 separation examination, evaluation of the lungs and chest was normal and there was no mention of asthma.  The Veteran also denied having shortness of breath, asthma, or pain/pressure in his chest in his report of medical history associated with this examination.  

Post-service treatment records also fail to specifically relate the Veteran's currently diagnosed asthma to military service.  According to a June 1963 National Guard examination, the Veteran suffered from shortness of breath when he received blood transfusions following gastrointestinal bleeding in December 1962.  No actual diagnosis of asthma was assigned at this time, however.  The record also contains an October 1966 statement from a medical doctor in which the Veteran is noted to have chronic recurrent asthma and asthmatic bronchitis.  Unfortunately, the date of onset was not indicated and the doctor failed to offer any information regarding etiology.  Finally, a May 1967 National Guard record notes that the Veteran suffered from "asthma after age 12."  Again, there was no opinion linking this to military service.  

However, the Veteran has submitted statements explaining that he did not go on sick call while on active duty because he wanted to finish basic training and he did not want to be removed from the Army.  He also submitted a statement dated January 2007 from an individual purporting to have served with him in basic training.  This individual indicated that the Veteran faced many days and nights with asthma attacks during basic training, but that he stuck it out to finish his basic training.  Lay assertions may serve to support a claim when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the record contains evidence of a current disability.  Furthermore, the Veteran has provided lay statements indicating that his asthma began during active duty and that his symptomatology has been chronic since this time.  With respect to the third factor discussed above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  As there is presently little evidence to call into question the credibility of the lay statements submitted by the Veteran, the McLendon criteria have been satisfied and the Veteran is entitled to a VA examination before appellate review can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his asthma.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine whether the Veteran suffers from asthma, or any other respiratory disorder, and if so, opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  

In the alternative, if the examiner determines that the Veteran's asthma did not manifest during military service, the examiner should also offer an opinion regarding aggravation, since there is post-service evidence that at least suggests this condition manifested at the age of 12.  Specifically, the examiner should answer the following:

(1) Is there clear and unmistakable evidence to suggest that the Veteran's asthma preexisted military service?

(2) If so, is there clear and unmistakable evidence that this condition did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?  If there was an increase in severity of the Veteran's asthma condition during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

The lay statements provided by the Veteran in support of his claim must be considered when formulating an opinion, and a complete rationale must be provided for all opinions offered.  

2.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


